TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00678-CR




                                      David Reitz, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
         NO. 5030183, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               David Reitz seeks to appeal from a judgment of conviction for burglary. The clerk’s

record contains a written waiver of appeal signed by appellant, his attorney, and the trial judge. This

document, which reflects a knowing and voluntary waiver of the right to appeal, was signed after

sentence was imposed in open court. A defendant who knowingly and intelligently waives his right

to appeal may not thereafter appeal without the consent of the trial court. Ex parte Dickey, 543
S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977);

Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974). There is nothing in the record to indicate

that appellant sought or obtained the permission of the trial court to pursue this appeal.
              The appeal is dismissed.




                                          __________________________________________

                                          Mack Kidd, Justice

Before Justices Kidd, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: February 5, 2004

Do Not Publish




                                              2